Citation Nr: 0123201	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
trauma to the left knee with hyperextension, pain and 
swelling, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for laxity and 
instability of the left knee, anterior cruciate ligament 
(ACL) tear, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for an 
increased rating for a service-connected left knee injury, 
rated as 10 percent disabling.

This appeal was previously addressed in a March 1997 BVA 
decision, which denied the veteran's claim for an evaluation 
in excess of 10 percent for a left knee disability.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (hereinafter, "the 
Court").  In an Order dated September 2, 1998, the Court 
vacated the Board's March 1997 decision, and remanded the 
claim back to the Board for development consistent with the 
Joint Motion for Remand and to Suspend Further Proceedings 
(Joint Motion).  In February 1999, the Board remanded this 
matter to the RO for additional development.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's disability from residuals of trauma to the 
left knee with hyperextension, pain and swelling, is 
productive of occasional swelling, particularly upon use, as 
well as complaints of pain on motion.

3.  There are January 1997 findings of left knee arthritis, 
as well as limited motion.

4.  The veteran's laxity and instability of the left knee, 
ACL tear, is currently productive of subjective complaints of 
"giving way," with fatigability, and recent findings of a 
labored ambulation.

5.  Degenerative changes of the meniscal structures of the 
veteran's left knee have recently been confirmed by MRI.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of trauma to the left knee with hyperextension, 
pain and swelling, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5258 (2000).

2.  The requirements for a separate 10 percent rating, but no 
higher, for left knee arthritis for the period from January 
1997 to April 2000, have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5003 (2000).

3.  The claim for a rating in excess of 20 percent for laxity 
and instability of the left knee, ACL tear, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5257 (2000).

4.  The claim for a rating in excess of 10 percent for 
degenerative changes of the left knee, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5003 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background, Laws and Regulations.

This appeal arose out of the veteran's claim for an increased 
rating for a left knee disability, which was originally 
characterized as a left knee injury.  During the course of 
this appeal, the veteran's left knee injury has been 
recharacterized as essentially three separate disabilities, 
for which separate ratings have been assigned.  Specifically, 
as currently rated, the veteran's left knee impairment 
consists of the following:  

(1) residuals of trauma to the left knee with 
hyperextension, pain and swelling, rated as 20 percent 
disabling; 

(2) laxity and instability of the left knee/ACL tear, 
rated as 20 percent disabling; and 

(3) degenerative changes of the left knee, rated as 10 
percent disabling.  

The veteran has continued his appeal, claiming that he should 
be assigned higher disability ratings, as well as a higher 
rating on an extra-schedular basis, under 38 C.F.R. 
§ 3.321(b)(1).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim and has been implemented by regulations at 66 Fed. Reg. 
45,620-45,632 (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Generally, the 
regulations do not provide any rights other than those 
provided in the VCAA.  66 Fed. Reg. 45,629.  

Although this law was enacted and implemented during the 
pendency of this appeal, and thus, has not been considered by 
the RO, the Board finds that there is no prejudice to the 
veteran for the Board to proceed with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In particular, the veteran was provided adequate notice as to 
the evidence needed to substantiate his claims, and the RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
including examinations as recent as March 1999 and April 
2000.  Additionally, the record contains VA outpatient 
treatment records covering a time period from December 1995 
through September 1998, and private treatment records dated 
in October 1994 and August 1998.  There is no indication in 
the record that there are any relevant treatment records that 
have not been associated with the claims file.  

The veteran testified at a hearing at the RO in conjunction 
with this appeal in September 1995, and there are no 
outstanding hearing requests of record.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A brief review of the history of this appeal is as follows.  
In a February 1983 rating decision, the veteran was awarded 
service connection for internal derangement of the left knee.  
A noncompensable rating was assigned from September 1982.  In 
an August 1987 rating decision, the RO assigned a 10 percent 
rating for the veteran's left knee disability, characterized 
as an injury, left knee.  The 10 percent rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5263, which 
rates genu recurvatum (acquired, traumatic, with weakness and 
instability and insecurity in weight-bearing objectively 
demonstrated).  

In July 1994 the veteran initiated a claim for an increased 
rating.  The veteran indicated that he had been hospitalized 
for his knees earlier that month, at a VA medical center.  
The RO denied the veteran's claim for increase in a December 
1994 rating decision.  The veteran disagreed with that 
decision, and initiated this appeal.  At that time, the 
veteran complained that he experienced severe swelling in his 
knee, along with intense pain, and that he had to stay off 
his leg and pack the knee in ice for a few days before the 
swelling would go down.

As noted in the Introduction to this decision, the BVA denied 
the veteran's claim for entitlement to a rating in excess of 
10 percent for a left knee disability in a March 1997 
decision.  However, that decision was later vacated by the 
Court in a September 1998 Order, and remanded back to the 
Board for development consistent with the parties' Joint 
Motion.  According to the Joint Motion, the Board should have 
considered all potentially applicable diagnostic codes in 
evaluating the veteran's left knee, rather than focusing on 
Diagnostic Code 5263.  Additionally, the Joint Motion found 
that the Board failed to consider the veteran's complaints of 
periodic pain on use and flare-ups, including limited motion.  
Finally, the Joint Motion directed the Board to consider 
additional treatment records, dated in January 1997.  In 
February 1999, the Board remanded the case to the RO for an 
additional examination, and further review. 

Following the Board's February 1999 remand, in an April 1999 
rating decision, the RO recharacterized the veteran's left 
knee disability, and assigned separate ratings as follows, 
which are presently in effect, and the subject of this 
appeal.  The RO recharacterized the left knee injury as 
residuals of trauma to the left knee with hyperextension, 
pain and swelling, for which a 20 percent rating was assigned 
from July 1994, based on 38 C.F.R. § 4.71a, Diagnostic Code 
5263.  The RO also assigned a separate 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for laxity and 
instability of the left knee/ACL tear, effective from 
December 1998.  Most recently, as explained in a June 2000 
statement of the case, the RO assigned a separate 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative changes of the left knee, effective from April 
2000.  The combined rating for the veteran's left knee 
disabilities is 40 percent.  

Because the RO has assigned separate ratings for different 
manifestations of the veteran's left knee disability, the 
Board will analyze each of those ratings separately.  
Additionally, in regard to the veteran's contentions that he 
should be awarded an extra-schedular rating, the Board will 
address that matter at the conclusion of this decision.  

Also for attention is the amputation rule, which provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation to be 
performed.  38 C.F.R. § 4.68.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  Id.  Here, 
the veteran is currently receiving a combined rating of 40 
percent for his left knee disability.  The rating for 
amputation of the leg at a level below the knee, permitting 
prosthesis, is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5165.  

A 60 percent rating is assigned for amputation of the leg not 
improvable by prosthesis controlled by natural knee action.  
38 C.F.R. § 4.71a, Diagnostic Code 5164.  A 60 percent rating 
is also assigned for defective stump, thigh amputation of.  
38 C.F.R. § 4.71a, Diagnostic Code 5163.  Because the 
veteran's disability involves the knee, the equivalent rating 
for amputation of the knee appears to be 60 percent, under 
Diagnostic Code 5163.  Therefore, under the amputation rule, 
the veteran's combined ratings for his left lower extremity, 
specifically including the knee, may not exceed 60 percent.  

The following is a brief summary of the medical evidence 
pertaining to the veteran's knees.  

II.  Medical Evidence

In July 1994, the veteran was hospitalized at a VA hospital 
with a provisional diagnosis of septic arthritis.  The 
veteran noted left knee swelling and pain three or four days 
prior to hospital admission.  The swelling was mostly in his 
knee cap.  He was started on medication, and the swelling and 
pain subsided, and there was no tenderness to the left knee.  

In October 1994, at the request of the VA (in response to the 
veteran's claim for an increased rating) the veteran 
underwent an examination at the Scott Orthopedic Center.  It 
was noted that he had been involved in a motor vehicle 
accident in June 1983 (post-service), in which he sustained 
injury to his right knee.  Consequently, the veteran stated 
that he had to take most of his weight bearing on this left 
knee for a considerable amount of time, and had continuing 
problems with the left knee.  The veteran complained of pain, 
and indicated that the knee would give way and catch, but not 
lock.  

Physical examination revealed that the veteran could walk 
around the room without any difficulty, and he could perform 
a half squat.  Both knees would hyperextend to 20 degrees, 
and left knee flexion was to 120 degrees.  There was no 
effusion, and the four main ligaments were intact.  The 
veteran's left knee manifested some tenderness over the 
medial joint line and the medial facet of the left patella, 
but there was a negative grind test and minimal crepitus.  
The veteran was currently working.  The examiner concluded 
that the veteran had overloaded the left knee, and it was 
symptomatic because he was working.  The examiner stated that 
the veteran "would appear to have degenerative change in the 
medial meniscus, possibly a tear."

In a September 1995 hearing at the RO, the veteran testified 
that he was currently receiving treatment at the VA hospital 
for his left knee.  He was taking Naprosyn and Tylenol III.  
He indicated that his knee would swell up in the rain.  He 
wore a knee brace, and he stated that he always wore an Ace 
bandage, and would use ice packs.  He indicated that his job 
performance was adversely affected, due to his knee.  

A December 1995 VA medical treatment record shows that the 
veteran had twisted his left knee.  There was some effusion, 
but no instability.  A July 1996 VA record reflects 
tenderness in the left knee with limited range of motion.  An 
October 1996 record indicates that the veteran continued to 
have bilateral knee pain, left worse than the right.  In 
January 1997, the veteran was diagnosed with a painful 
arthritic left knee.  It was noted that he had significant 
problems bearing loads at work because of the left knee.  A 
May 1998 VA record indicates that the veteran had 
degenerative joint disease of the left knee, as well as a 
recent strain to the right lower back.  He was kept off work 
for one week, due to the pain.

An August 1998 MRI (magnetic resonance imaging study) of the 
left knee from the Greater Dayton Area MRI Consortium, Inc. 
contains an impression of a tear of the anterior cruciate 
ligament; but otherwise a negative MRI.

In a December 1998 private medical statement from Sheridan 
Evaluation Services, Inc., the veteran complained of 
intermittent "giving way" and swelling in the left knee.  
He complained of medial joint line pain, and indicated that 
his left knee would pop and crack.  He denied any locking, 
and had difficulty going up and down stairs.  He wore a brace 
on the knee, and noted occasional swelling in the knee.  
Physical examination of the left knee revealed range of 
motion of zero degrees extension to 135 degrees flexion.  The 
examiner indicated that there was full motion in the left 
knee.  Testing was positive for a medial meniscus tear.  
Tests for instability were negative.  

The examiner indicated that he had reviewed various past 
medical records regarding the veteran's left knee, including 
his service medical records.  The examiner concluded that the 
veteran's left knee manifested a tear of the medial meniscus, 
a tear of the ACL, chondromalacia of the patella, and atrophy 
in the left thigh.  There was no subluxation of the patella, 
and no instability.

In March 1999, the veteran underwent a VA examination for his 
left knee.  It was noted that he was an employee at Wal-Mart 
Garden Center.  He worked 10-12 hours at a time, and had to 
lift at least 40 pounds, sometimes more.  He would wear a 
brace on his knee all the time, and took medication.  He 
reported that he was in danger of losing his job, and had not 
missed any time since January as a result.  After working, he 
went home and packed his knee in ice.  The veteran indicated 
that his left knee was sore all the time.  

The examiner referred to a recent MRI, which reflected an 
incomplete tear of the ACL, meaning that some fibers were 
still attached.  The veteran noted that his knee was swollen 
at the end of the day, and he had to pack it in ice.  The 
physical examination revealed 2+ laxity in the medial 
collateral ligament and 2+ laxity in the anterior cruciate 
ligament.  There was tenderness in the left knee over the 
medial collateral ligament.  Range of motion was from -5 
degrees to 135 degrees.  It was "extraordinarily painful" 
during the arc between 30 degrees and 80 degrees, and the 
veteran would not permit the examiner to move it passively in 
that range.  

The veteran's gait without a brace was a short stance limp on 
the left side.  He said that he had to wear the brace at work 
or whenever he wished to spend any time on his feet.  The 
diagnosis was severe osteoarthritis of the left knee, with 
ACL deficiency.  An x-ray revealed well-maintained joint 
spaces, and there was no evidence of fracture or dislocation 
or joint effusion.  

A March 1999 letter from a VA doctor to the veteran's 
representative in this appeal indicated that a trial of anti-
inflammation medication with a knee brace, as well as a 
possible operation, had been recommended to the veteran.

VA outpatient treatment records dated from April 1999 to July 
1999 reveal that the veteran was seen with complaints of 
severe pain in his left knee, for which he was taking 
medication.  In May 1999, the veteran's wife called stating 
that his left knee was swollen, and he could not walk.  The 
next day the veteran called for an appointment; he stated 
that his knee was painful with motion, and he had decreased 
range of motion.  He was given an appointment for the 
following day, at which time he was given a work excuse, due 
to bed rest for a week.  When returning to work, he was to 
avoid lifting more than 25 pounds, repetitive bending, and 
standing for more than 15-20 minutes at a time.  He was also 
told to wear a knee brace.  In July 1999, the veteran was 
seen for a follow-up and medication refills.  He complained 
of a burning sensation to the nurse; a physician's assistant 
described him as "doing well with no complaints."

In April 2000, pursuant to a request by the VA, the veteran 
was examined at the Ohio State University Medical Center.  
The examiner indicated that the veteran had a "labored 
ambulation," which was symmetrical secondary to his 
bilateral knee injuries from separate causes.  The examiner 
stated that the claims files had been reviewed prior to 
examination of the veteran, and the examiner set forth a 
summary of the veteran's medical history with respect to his 
left knee.  The veteran continued to have locking and easy 
fatigability at work, with swelling after a long workday.  
His current job was loading and unloading garden supplies in 
a store garden department.  The veteran had used an Ace 
bandage in the past, but was recently prescribed a hinge 
brace.  The veteran "had a history of missing work secondary 
to increased left knee pain," but "was given a reprimand 
from his employment and does no longer miss work unless 
completely incapacitated and unable to bear weight."  On 
physical examination, the left knee had flexion to 145 
degrees, extension to zero degrees.  Following an MRI, the 
diagnosis was partial tear of the anterior cruciate ligament, 
with some fibers intact.  There was evidence of joint 
effusion, and some degenerative changes of the meniscal 
structures.  
A.  Residuals of Trauma to the Left Knee with 
Hyperextension, Pain and Swelling.

The 20 percent rating for residuals of trauma to the left 
knee with hyperextension, pain and swelling was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, and has 
been in effect since July 1994.  According to Diagnostic Code 
5258, a 20 percent rating is assigned for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  A 20 percent rating is 
the highest rating available under Diagnostic Code 5258.  As 
such, the Board will consider whether a higher rating is 
warranted under another related diagnostic code provision.  

Under Diagnostic Code 5257, a 30 percent rating is assigned 
for severe knee impairment, manifested by recurrent 
subluxation or lateral instability.  The veteran's primary 
symptoms and complaints over the years have consistently 
included pain, swelling, and painful motion.  However, there 
have been minimal findings of knee joint instability.  A 
December 1995 VA record indicates that there was effusion, 
but no instability.  A December 1998 record from Sheridan 
Evaluation Services Inc. concluded that there was no 
subluxation of the patella, and no instability.  The veteran 
has reported that his knee would sometimes "give way," but 
other than a finding in the April 2000 examination, the 
veteran has denied any locking.  In short, the Board finds 
that the foregoing symptoms are consistent with no more than 
a 20 percent rating under Diagnostic Code 5257, reflecting 
moderate knee impairment. The objective medical evidence 
simply does not support a finding of severe knee impairment 
as contemplated for a 30 percent rating under DC 5257.  

The Board has also considered whether a higher rating is 
warranted based on limitation of motion of the knee.  
However, the evidence reflects that the veteran's left knee 
range of motion has ranged from hyperextension to 20 degrees 
and flexion to 120 degrees, to recent findings in April 2000 
of extension to zero degrees and flexion to 145 degrees.  See 
38 C.F.R. § 4.71, Plate II (normal motion is from zero to 140 
degrees).  There are no findings in the record that the 
veteran's left knee manifests flexion limited to 15 degrees 
or more, so as to warrant a rating in excess of 20 percent 
under Diagnostic Code 5260, or extension limited to 15 
degrees or more, so as to warrant a rating in excess of 20 
percent under Diagnostic Code 5261.  Therefore, there is no 
basis for a higher rating due to limitation of motion.

As to the veteran's complaints of pain and swelling, 
including pain on motion, the Board finds that the 20 percent 
rating adequately contemplates such pain; indeed the criteria 
for a 20 percent rating under Diagnostic Code 5258 include 
consideration of pain.  Moreover, there is no evidence in the 
record that the veteran's motion, albeit painful, is 
specifically limited by pain.  Thus, there is no basis for a 
higher rating based on pain under Diagnostic Code 5258, and 
the Board does not find that the veteran otherwise warrants a 
higher rating for pain, including functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202, 206-7.  

The Board finds no other potentially applicable rating 
criteria that would allow for a higher rating.  The record is 
devoid of any evidence of ankylosis (Diagnostic Code 5256), 
or impairment of the tibia and fibula (Diagnostic Code 5262).  
In short, the Board finds that the currently assigned 20 
percent rating for residuals of trauma to the left knee with 
hyperextension, pain and swelling is appropriate, and the 
preponderance of the evidence is against a higher rating at 
this time.  

B.  Separate Rating for Arthritis Prior to April 2000

By precedent opinion of the VA Office of General Counsel, a 
separate rating for arthritis may be warranted based on x-ray 
findings and limitation of motion, or painful motion.  
VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59, VAOPGCPREC 23-97, 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Although the veteran has been granted a separate rating for 
arthritis, the award has been made effective from April 2000 
or within the current rating period involved in this appeal.  
Thus, the Board must consider whether the veteran's trauma to 
the left knee with hyperextension, pain and swelling, might 
qualify for a higher (separate) rating for arthritis prior to 
April 2000. 

The earliest confirmation of arthritis in the record is in a 
January 1997 VA report, which includes a diagnosis of a 
painful arthritic left knee.  Degenerative joint disease of 
the left knee was again noted on a VA orthopedic visit in 
March 1998.  Previously, in a July 1996 VA record, it was 
reported that the veteran had limited range of motion in the 
left knee, although the precise degrees of motion were not 
noted.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that the record warrants a separate 10 
percent rating for arthritis of the left knee for the period 
from January 1997 to April 2000.  

C.  Laxity and Instability of the Left Knee, ACL Tear.

The veteran has been assigned a 20 percent rating for laxity 
and instability of the left knee/ACL tear, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from 
December 1998.  Viewing the record from that time to the 
present, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent under DC 
5257.  As previously discussed, a December 1998 private 
medical record notes that there was no subluxation of the 
patella or instability.  The veteran complained of his knee 
giving way, but for the most part denied any locking.  The 
veteran has almost full range of motion of the left knee, but 
he wears a brace due to the pain.  The foregoing symptoms are 
consistent with no more than a 20 percent rating under 
Diagnostic Code 5257, reflecting moderate knee impairment.  
The Board does not find that the evidence supports a finding 
of severe knee impairment.

The Board also has considered whether any other diagnostic 
code provision may offer a higher rating; however, as 
previously discussed, the veteran does not currently have 
limited motion that would warrant a 20 percent rating under 
Diagnostic Codes 5260 and 5261.  Additionally, in the absence 
of evidence of ankylosis (Diagnostic Code 5256), or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no other diagnostic code provision that offers a 
higher rating.  

As to the veteran's complaint of left knee pain, including 
painful motion, he has indicated that his knee is painful 
particularly upon use, and feels weakened and fatigued with 
use.  However, the Board finds that these symptoms are 
adequately recognized by the 20 percent rating assigned by 
Diagnostic Code 5257, reflecting moderate knee impairment, 
and a higher rating is not warranted.  In that regard, 
despite the veteran's pain, he is still able to ambulate, and 
has nearly full range of motion in his left knee.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  
In short, the Board finds that the currently assigned 20 
percent rating for laxity and instability of the left 
knee/ACL is appropriate, and the preponderance of the 
evidence is against a higher rating at this time.  

As the Board has already determined that the veteran's left 
knee warrants a separate rating for arthritis for the period 
from January 1997, there is no need to further discuss 
arthritis with respect to the veteran's laxity and 
instability of the left knee/ACL tear.

D.  Degenerative Changes of the Left Knee.

The RO assigned a separate 10 percent rating for the 
veteran's left knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, for degenerative changes of the left knee, effective 
from April 2000.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned if there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating is warranted 
when x-ray evidence shows involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 

The currently assigned 10 percent rating is appropriate, and 
the preponderance of the evidence is against a higher rating 
at this time.  As discussed earlier in this decision, the 
veteran's left knee does not currently manifest compensable 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Additionally, as the veteran's service-
connected arthritis only involves one joint (the knee), there 
is no basis for a rating in excess of 10 percent under 
Diagnostic Code 5003. 

III.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
knee disability, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also applied all 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, 
the current medical evidence is consistent with no more than 
a 20 percent rating for residuals of trauma to the left knee 
with hyperextension, pain and swelling; a 10 percent rating 
for left knee arthritis from January 1997 to April 2000; a 20 
percent rating for laxity and instability of the left knee, 
ACL tear; and a 10 percent rating for degenerative changes of 
the left knee.  Should the veteran's disability picture 
change in the future, he may be assigned higher ratings.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
higher ratings.  The Board has considered the benefit of the 
doubt rule in this case, and applied the doctrine where 
appropriate.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Finally, the Board acknowledges the veteran's statements of 
record that his left knee disabilities have had an adverse 
impact on his employment, and that he has missed a 
significant amount of time from his work at a garden shop.  
The VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Therefore, in the present case, the 
effects of the veteran's left knee disabilities on his job 
are reflected in the currently assigned ratings.  

Moreover, although the records establishes that the veteran 
has lost some time from work due to his left knee, there is 
no evidence in the record (such as frequent periods of 
hospitalization or marked interference with employment) that 
the schedular criteria are inadequate to evaluate the 
veteran's left knee.  The Board acknowledges the veteran's 
submission of dates and times of lost work during periods in 
1999 and 2000, many entries noting tardiness, or leaving 
early.  However, it appears that all the entries of missed 
time are marked "manager approved," and there is no 
accompanying indication that the missed time was medically 
due to his left knee disabilities.  

More significantly, in a recent April 2000 examination, the 
veteran reported that he had missed work in the past due to 
his knee pain, but was given a reprimand, and no longer would 
miss work unless completely incapacitated.  The veteran has 
been put on adequate notice of the requirements for 
establishing entitlement to an extra-schedular rating, but 
the record does not reflect that he meets those requirements.  
As such, the Board finds no basis to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 20 percent for residuals of trauma 
to the left knee with hyperextension, pain and swelling, is 
denied. 

Subject to criteria governing awards of monetary benefits, a 
10 percent rating is awarded for left knee arthritis, for the 
period from January 1997 to April 2000.








An evaluation in excess of 20 percent for laxity and 
instability of the left knee, anterior cruciate ligament 
tear, is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the left knee, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



